Citation Nr: 0016538	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder. 

2.  Entitlement to an increased rating for tinea pedis, tinea 
manuum, tinea cruris, and onychomycosis, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


REMAND

The veteran was most recently examined for his service-
connected post-traumatic stress disorder in April 1999.  The 
VA examiner noted that the veteran was currently receiving 
psychiatric care from a physician at the Duluth Veterans 
Center.  The examiner reported that the veteran attended a 
veteran's group once a week and that he had done so for the 
past 15 years.  Review of the claims file reveals that the 
veteran's representatives submitted to the RO letters from a 
Vet Center psychologist and team leader dated in February and 
April 1998 with copies of progress notes from the Vet Center 
dated from December 1996 to February 1998.  The RO has not 
attempted to obtain records pertaining to treatment of the 
veteran at the Vet Center prior to December 1996 or 
subsequent to February 1998.  Accordingly, further 
development of the post-traumatic stress disorder claim is 
warranted.

The examiner also noted that the veteran had been 
hospitalized at the St. Cloud VA Medical Center for chemical 
dependency and post-traumatic stress disorder and that 
records from such treatment were not available for review.  
Treatment reports from that facility were most recently 
forwarded to the RO in October 1994.  A January 1995 
memorandum from the facility states that no further medical 
reports dated from January 1994 were available.  Further 
development should include ascertaining whether the veteran 
has received further outpatient or inpatient treatment from 
the St. Cloud VA Medical Center.

The veteran also reported receiving treatment at the VA Twins 
Port outpatient clinic.  Reports from that facility were most 
recently forwarded by the veteran's representative in June 
1994.  The RO should secure any more recent medical records 
available from that facility.  

The veteran's July 1999 VA skin examination report states 
that he was most recently followed at the Minneapolis VA 
Medical Center in its dermatology clinic for his skin 
problems and that oral therapy resulted in significant 
improvement.  The examiner also noted that the veteran 
underwent pulse therapy with Itraconazole in 1997.  Also, the 
examiner reported that the veteran had been seen by a 
physician for a skin condition as recently as January 1999.  
These reports are not associated with the veteran's claims 
file.  Further review of the claims file reveals that records 
from the Minneapolis VA Medical Center were most recently 
requested in January 1995.  Further development should 
include attempts to secure further treatment reports from 
this facility.

Further, the VA examiner assessing the veteran in July 1999 
for skin disability did not address the degree of exudation 
or itching associated with the veteran's service-connected 
skin disability.  In addition, at the examination the veteran 
complained of intermittent and persistent skin problems and 
that he experienced flaring of pustules on his right thigh.  
When a claimant submits a claim for a disease cyclical in the 
manifestation of its symptoms, VA must conduct an examination 
during the active stage of the disease.  Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  The frequency and duration of the 
outbreaks and the appearance and virulence of the disorder 
during the outbreaks should be addressed.  Bruce v. West, 11 
Vet. App. 405, 407 (1998).  Thus, additional development 
should include a more comprehensive VA dermatological 
examination of the veteran. 

In his August 1995 VA Form 9, the veteran requested a 
personal hearing before a Hearing Officer at the RO.  The RO 
sent the veteran a cover letter informing him that such a 
hearing was scheduled.  Although a letter from a 
representative of the Carlton County Veterans Service 
Organization dated in February 1998 states that the veteran 
did not appear for his personal hearing, there is no 
confirmation by the RO of the veteran's failure to appear.  
Accordingly, the Board is of the opinion that the veteran 
should be contacted in order to ascertain whether he wishes 
to appear for a personal hearing.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
determine whether he wishes to appear for 
a personal hearing.  The RO should 
undertake appropriate action in accord 
with the veteran's response.

2.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claims for an increased 
rating for service-connected tinea pedis, 
tinea manuum, tinea cruris, and 
onychomycosis and an initial rating in 
excess of 50 percent for post-traumatic 
stress disorder.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  In any event, the RO 
should obtain copies of all pertinent Vet 
Center records and VA inpatient and 
outpatient records which have not 
previously been secured. 

3.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current severity of his service-
connected tinea pedis, tinea manuum, 
tinea cruris, and onychomycosis.  The 
examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  Any special diagnostic 
studies deemed necessary should be 
performed.  The examiner should comment 
on which anatomical areas are affected by 
the veteran's service-connected skin 
disability (versus any non-service-
connected skin disability), including the 
extent of any exfoliation, exudation, or 
itching involved, and to what extent, 
there is disfigurement associated with 
the service-connected skin disability.  
The examiner should also comment on the 
frequency and duration of any flare-ups 
of these service-connected skin 
disorders.  The rationale for all 
opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

4.  The RO should also provide the 
veteran with a VA examination by a 
psychiatrist for the purpose of 
determining the extent of impairment from 
his service-connected post-traumatic 
stress disorder.  Any indicated studies 
should be performed.  With respect to 
each of the psychiatric symptoms listed 
in the current criteria for evaluating 
mental disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected post-traumatic stress disorder.  
To the extent possible, the 
manifestations of the veteran's post-
traumatic stress disorder should be 
distinguished from those of any other 
psychiatric disorder present.  The 
examiner should provide a global 
assessment of functioning score based on 
the veteran's post-traumatic stress 
disorder with an explanation of the 
significance of the score assigned.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected post-
traumatic stress disorder, including 
whether it renders him unemployable.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

There claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 



IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


